Case 19-12959-BFK         Doc 34   Filed 06/01/20 Entered 06/01/20 14:56:10           Desc Main
                                   Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In Re:
                                                           Case No.: 19-12959-BFK
JUDIE ANNE BROWN IRREVOCABLE TRUST                         Chapter 11
AGREEMENT

               Debtor

______________________________________________

Summit Community Bank, a West Virginia Banking
Corporation

v.

Judie Anne Brown Irrevocable Trust Agreement.



     SUMMIT COMMUNITY BANK’S RESPONSE IN SUPPORT OF THE TRUSTEE’S
            MOTION TO DISMISS OR CONVERT CASE TO CHAPTER 7


         COMES NOW Summit Community Bank, a West Virginia Banking Corporation

(“Summit”), by counsel and hereby submits its Response in Support of the United States

Trustee’s Motion to Dismiss or Convert Case to Chapter 7 (the “Response”), and in support

thereof, states as follows:

         1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 157

(b)(2)(A) and 1334 and 11 U.S.C. 362(d), and that this matter is a core proceeding.

         2.    On September 5, 2019 (the “Petition Date”), the Judie Anne Brown Irrevocable

Trust Agreement (the “Debtor”), filed a petition for relief pursuant to Chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of Virginia (the

“Bankruptcy Case”).


                                                1
Case 19-12959-BFK         Doc 34    Filed 06/01/20 Entered 06/01/20 14:56:10             Desc Main
                                    Document     Page 2 of 6



       3.      In its petition, the Debtor identiﬁed itself as a single asset real estate debtor. See

Dkt. No. 1, p 2.

       4.      The Debtor owns 24.355 acres in Stafford County, Virginia, Tax Map #29-66B,

which it values at $5,236,325.00 (the “Property”). See Dkt No. l, p. 12. Upon information and

belief, the Property has been listed for sale for a period of years, without a sale.

       5.      Summit is the holder of a secured claim against American Life League, Inc. and

All Endowment, Inc. (the “Company”) for a loan referred to as Loan #5828 (“Note 5828”) in

the original principal amount of $1,700,000.00. See Proof of Claim No. 2, ﬁled January 7, 2020.1

       6.      On or about September 18, 2015, the Debtor executed a Credit Line Deed of

Trust, in the amount of $2,100,000.00 to secure the repayment of Note 5828 by pledging the

Property in trust. The Deed of Trust was properly recorded on September 18, 2015 in the Clerk’s

Office of Stafford County, Virginia at Instrument Number LR150017132. See Proof of Claim

No. 2, ﬁled January 7, 2020.

       7.      On or about September 18, 2015, the Debtor executed a Guaranty guaranteeing

Note 5828. See Proof of Claim No. 2, filed January 7, 2020.

       8.      The Company stopped making monthly payments after its payment on April 12,

2019. At the time of this ﬁling, the Company had missed 13 consecutive monthly payments.

       9.      As of May 29, 2020, the current payoff on Note 5828 is $1,716,705.16 with a per

diem interest charge of $215.71. See Exhibit A attached hereto.

       10.     Debtor has not ﬁled a Monthly Operating Report since February 24, 2020. The

Monthly Operating Reports filed on behalf of Debtor do not show that there are funds sufficient


1
 The Debtor is also indebted to Community Bank of Chesapeake (“Community Bank”). See
Proof of Claim No. 1, dated December 4, 2019.
                                                  2
Case 19-12959-BFK        Doc 34    Filed 06/01/20 Entered 06/01/20 14:56:10           Desc Main
                                   Document     Page 3 of 6



enough to satisfy the payment obligations owed to Summit by the Company. Additionally, the

filed Monthly Operating Reports indicate no employees and no income from operations. See Dkt

Nos. 16-21.

          11.   Summit supports each of the arguments, legal citations and prayers for relief set

forth in the Trustee’s filed Motion to Dismiss.

          WHEREFORE, Summit Community Bank hereby supports the United States Trustee in

its Motion to Dismiss or Convert Case to Chapter 7 and requests that this Honorable Court

dismiss this Bankruptcy Case, and for such other and further relief as the Court deems just and

proper.

                                                            Respectfully Submitted,

                                                            SUMMIT COMMUNITY BANK
                                                            By Counsel


  /s/ Mark B. Callahan
Mark B. Callahan, Esq. (VSB #22593)
Quinton B. Callahan, Esq. (VSB #81357)
David C. Nahm, Esq. (VSB #75239)
Clark & Bradshaw, P.C.
92 N. Liberty Street
Harrisonburg, VA 22803
Telephone: (540) 433-2601
Facsimile: (540) 437-0625
Email: callahan@clark-bradshaw.com
Email: qcallahan@clark-bradshaw.com
Counsel for Summit Community Bank




                                                  3
Case 19-12959-BFK      Doc 34   Filed 06/01/20 Entered 06/01/20 14:56:10          Desc Main
                                Document     Page 4 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of June, 2020 that service of a true copy of the
foregoing was sent via the United States Bankruptcy Court CM/ECF filing system to all parties
requesting notice and via First-Class, U.S. Mail to the parties listed below:


                              Judie Anne Brown Irrevocable Trust Agreement
                                     11905 Bowman Drive, Suite 510
                                       Fredericksburg, VA 22408
                                                 Debtor

                                          Daniel M. Press, Esq.
                                          Chung & Press, P.C.
                                     6718 Whittier Avenue, Suite 200
                                          McLean, VA 22101
                                           Counsel for Debtor

                                       John P. Fitzgerald, III, Esq.
                                            Jack Frankel, Esq.
                                   Ofﬁce of the U.S. Trustee - Region 4
                                      1725 Duke Street, Suite 650
                                       Alexandria, Virginia 22314
                                               U.S. Trustee


                                                   /s/ Mark B. Callahan
                                                  Mark B. Callahan, Esq. (VSB #22593)




                                             4
Case 19-12959-BFK   Doc 34   Filed 06/01/20 Entered 06/01/20 14:56:10   Desc Main
                             Document     Page 5 of 6



                                    Exhibit A




                                        5
Case 19-12959-BFK   Doc 34   Filed 06/01/20 Entered 06/01/20 14:56:10   Desc Main
                             Document     Page 6 of 6
